Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent to answer a petition for a writ of habeas corpus, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 506 [b]; 7804 [b]). Dillon, J.E, Angiolillo, Belen and Cohen, JJ., concur.